ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING AS MOOT
SHEPARD, Chief Justice.
Comes now Estelle Powell, the respondent in this case, and tenders her Affidavit of Resignation from the Bar, pursuant to Admission and Discipline Rule 28(17). Upon examination of the matters presented in this case, we find that the respondent's Affidavit of Resignation meets all of the requirements of Admis.Disc.R. 23(17), that the resignation should be accepted, and that, accordingly, any proceedings pending in this case should be concluded as moot.
IT IS, THEREFORE, ORDERED that the respondent, Estelle Powell, is hereby removed as a member of the Bar of this State and that the Clerk of this Court strike her name from the roll of attorneys. To be eligible for reinstatement at a future date, the respondent must comply with the provisions of Admis.Disc.R. 28(4).
The Clerk of the Court is directed to forward copies of this Order in accordance with the provisions of Admis.Disc.R. 28(8)(d) governing disbarment and suspension.
All Justices concur.